Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

3. 	Claims 1, 9, and 17 have been amended. Claims 1-22 are pending in this office action. This action is responsive to Applicant’s application filed 04/12/2022.

Response to Arguments
4.	Applicant's arguments with respect to amended claims 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection. 	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Macadaan et al. (US 2016/0004394 A1, hereinafter “Macadaan”) in view of Ahmed et al. (US Patent Publication No. 2015/0370898 A1, hereinafter “Ahmed”).
As to claim 1, Macadaan teaches the claimed limitations:
“An interactive recommendation system comprising an information generation module configured to:” as a method for personalizing content for a particular user in a computing system comprising a user interface configured to display content (paragraph 0010). Various aspects of a content recommendation service that includes various interfaces that present content to a user and through which a user is able to interact, and that uses passive and active personalization to provide a user with personalized content. Optionally, the content recommendation service may initially display an entrance page briefly describing the recommendation service and providing an entrance link (paragraph 0053, 0076, and 0080). 
 	“provide a set of information contents for outputting in an information interface, each of the set of information contents being associated with an information item” as when a request is received to generate an image cloud, the personalization system accesses an image bank to match images based on category or features/interests. The personalization system also accesses a content bank to access other content, such as feeds, articles, etc., that relate to the category or features/interests identified by the user. The images can further be associated with features/interests so that when a user selects a particular image, the personalization system generates content related to the image. Images can also contain a link that redirects users to a content provider website (paragraph 0060; claims 21, 25).

 	“receive a selection of one of the set of information contents that signals the user's interest or disinterest in an information item and an input of a search query to a search engine, wherein in receiving the input of the search query to the search engine, the information generation module is further configured to:” as a user is able to select one or more of the images in the bootstrap image cloud to indicate his interest in receiving more content related to the category or subject matter of the image. Advantageously, the bootstrap image cloud with initial images provides a way to seed the recommendation system with initial user interests. The initial image cloud essentially acts as a conversation starter between the user and the recommendation system that is much easier, the user selects one or more images as indicated by the thumbs up icon on these images and any others the user feels compelled to select, which the recommendation service will use to automatically find content personalized to that user (paragraphs 0055, 0060, 0062-0063). The Engine that drives this test bed is relatively flexible and easy to modify so that a reasonably large number of permutations can be tried with a flexible user interface that allows users to easily provide input. The system performs the functions by using feature vector(s) and/or interest vector(s) to create one or more profiles for each entity. The profile of an entity forms the input to the adaptive ranking engine (paragraphs 0110-0111).
“determine, based on a model and history data related to prior activities of the user including a plurality of selections from the set of information contents and the input of the search query, one or more information items that are to be included in recommendation information for the user” as active techniques include allowing a user to actually input information such as likes/dislikes. For example, the user enters text describing her interests (or disinterests) and an interest extractor extracts features from the input text, such as a search term entry, or an interest extract extracts text from content. Active can also include allowing a user to create a profile indicating likes/dislikes, monitoring text or clicks that a user inputs, as well as obtaining negative feedback such as responding to a survey. Active can also be implicitly implied by what a user selects (paragraph 0130). Systems and methods for processing input by a dynamic entity are illustrated. In one embodiment, the input is a user clicking on another entity in order to access the content. In this example, the click accesses an article contents to determine features and interests (paragraphs 0157, 0161). The system allows for opt-out users to access a third party profile for content recommendation (paragraph 0167). The system allows an opt-out user to view a particular profile to find out what the owner of the profile is interested in. For example, an opt-out user may access the profile of a friend to see what types of content the friend is currently interested in. This information may then be used by the opt-out user to get gift ideas that the owner of the profile is interested in. In like manner, the opt-out user may access a third party profile belonging to a potential date partner. The opt-out user may see what types of content the potential date partner is interested in when planning activities for the date. It will be appreciated that numerous other scenarios in which an opt-out user access a third party profile to determine what the owner of the profile is interested in (paragraph 0169; claim 21).
	“provide the recommendation information for outputting in a recommendation information interface” as the method includes using the accessed third party profile to identify a plurality of content items for recommendation based on a feature set of the third party profile. For example, the system may identify content items to recommend to the opt-out user based on features of the profiles that have been accessed. Finally, the method may display the plurality of recommended content items for the use of the user on a user interface. For instance, the system may display the recommended content items to the opt-out user on the system's user interface (paragraph 0173).
Macadaan does not explicitly teach the claimed limitation “extract a set of keywords of the input; Determining one or more information items that are to be included in recommendation information for the user and that are associated with the set of keywords based on a mapping table that maps the set of keywords to the one or more information items“.
Ahmed teaches a unique recommendation/search paradigm that allows users to fully interact with the underlying search and recommendation engine and lets a user conduct a hybrid text and graphics search, a method of generating a display of media items includes selecting a set of icons and text items representing a set of search elements (paragraph 0004). In the form of an ordered sting of search elements, are collected by the query mapper, the collection occurs after the user submits the search element string to the query mapper. This can be accomplished by actuating the build button, the query mapper translates the search elements of the search string to keywords for the purpose of querying the personalization engine. The translation can use a look-up table of search elements versus associated keywords. Also, the keywords are initially weighted according to their position in the ordered set of search elements. Search elements and their weighted keywords are weighted such that left-hand positioned words are weighted with a higher weight than those further to the right in the string of search elements. This is a positional weighting due to the position of a search element in the set of search elements, the personalization engine accesses the usage database to determine if there are any user preferences with respect to the submitted keywords. If there are user preferences, the usage database submits the user preferences back to the query mapper via the personalization engine in order to provide personalized information for use by the query mapper. The personalization engine provides some additional weighting information for the translated keywords from the query mapper (paragraph 0038; see also figure 2).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Macadaan and Ahmed before him/her, to modify Macadaan determining one or more information items that are to be included in recommendation information for the user because that would provide scaling factors for each keyword transmitted to the back-end server from the query mapperas taught by Ahmed (paragraph 0038). 

 As to claim 2, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: update, based on the history data, the set of information contents for outputting in the information interface” as (paragraphs 0093, 0101, 0160).

As to claim 3, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: determine, based on the selection of the one of the set of information contents, disinterest in an information item associated with the one of the set of information contents; and remove the information item from the recommendation information” as (paragraphs 0113, 0115-0117).

As to claim 4, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: determine, based on the selection of the one of the set of information contents, interest in an information item associated with the one of the set of information contents; and update the set of information contents for outputting in the information interface based on the information item” as (paragraphs 0070-0071, 0120, 0125; claim 21). 

As to claim 5, Macadaan teaches the claimed limitations:
 	“Wherein the history data comprises a log of a set of activities within a predetermined period; wherein the system further comprises a feature generation module configured to: determine a set of features for an information item of the one or more information items, wherein each feature of the set of features is associated with one of the set of activities, and determine, for each feature of set of features, a value representing a number of occurrences of the information item in the log of an activity of the set of activities associated with the each feature; wherein the system further comprises a user interest prediction module configured to determine a score that represents a likelihood of the user's interest in the information item based on the values; and wherein the information generation module is configured to provide the information item in the recommendation information interface based on the score” as (paragraphs 0107, 0112, 0114-0116).

As to claim 6, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: determine the score for each of a set of candidate information items; rank the set of candidate information items based on the scores; and select the one or more information items from the candidate information items based on the ranking” as (paragraphs 0063, 0110, 0112, 0116, 0120, 0134, 0136).

As to claim 7, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: obtain a set of candidate information contents, wherein each of the set of candidate information contents is associated with one of the candidate information items; rank the set of candidate information contents based on the scores; and provide one or more of the set of candidate information contents as a part of the set of information contents for outputting in the information interface” as (paragraphs 0063, 0110-0112, 0116, 0120, 0134, 0150, 0159).

As to claim 8, Macadaan teaches the claimed limitations:
“Wherein the information generation module is further configured to control the information interface to output the one or more of the set of candidate information contents in an order based on the ranking of the set of candidate information contents” as (paragraphs 0110, 0111, 0114).

As to claims 9-16 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-8. In addition, Macadaan teaches method for personalizing content for a particular user in a computing system comprising a user interface configured to display content (paragraph 0010). Therefore these claims are rejected for at least the same reasons as claims 1-8.

As to claims 17-22 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5, and 6+7. In addition, Macadaan teaches such physical computer-readable media and/or intangible computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer (paragraph 0174). Therefore these claims are rejected for at least the same reasons as claims 1-5, and 6+7.
Examiner’s Note
	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/27/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156